Rule 497(e) File Nos. 333-167073 and 811-22417 Destra Investment Trust Supplement Dated March 1, 2013 To the Summary Prospectus, Prospectus and Statement of Additional Information for Destra High Dividend Strategy Fund Dated February 6, 2013 The Board of Trustees has approved a name change to the Destra High Dividend Strategy Fund.Effective March 1, 2013, the Destra High Dividend Strategy Fund’s name is changed to Destra Dividend Total Return Fund. Please Keep This With Your Fund’s Prospectus For Future Reference
